 

 

|
on FILED

@021 KAY 24 AM 9: 55

Case 20-10343-LSS Doc 4841 Filed 05/24/21 ) 4

To wion it ynuss Coucern | US BANK ChERK

nISTRIGT Ge hee sour:
— iyws is Eretty \nareh fo we to Rep ley
tls wy hecA, Rut hoy mead to ke
hold acountarole Coe nok ywlmt ‘ney x
So me but te how Many o\os{ Kips )
Tey Ned Dip tus +o,

TL beth tT wes abet 12 OPMg ay

1S yoarlr of ane. We \ooy § Sco¥s of
Amenq Use +6 Cove +o he n{eonber haao|
ound pick ue kids \hed Waquitel fe be

A \oy toh baat (owse ever weve Loy kivy
cy Adn't nave tie to take us.

To yamembe- we Na +e Go away

Cr a CAM Due Tr, and West o +
thie kid We Nad go pick U

Bw2W/ raseday wey 2 a anal Keally

Na+ Nave Ayry Cum Iie) Pol
, TL pele

ave \eather at Ye Ay
his wee tS ho hod spew
Sents for Saue Kesomea< hoe he el

+A byds peer “Ae and Sléep \y Ove

  
 

 
 

Case 20-10343-LSS Doc 4841 Filed 05/24/21 Page 2of4 |
(Se
jeat - fer Goune 2 ca Son LC he dA

no teat Lor we So you he

fo We Your fue OL (An Dunk.
Up with, me L Really,

 

did't Sank YVot hu of Ib,

Til We all had weat to hee
that Mgnt DV eemewmler Ww

Waly Pe Me ML and wisperw in ay
Cavs ling We he hath som bins fey
me, +6 Awe hin w acide ,

Wack occ Way Nand er tte.

      
 

me Gory (ike oe * Tdéh PESpavbe
1 in SNock Gq é

 

Le (( any owe this \S avec SAY.
LT Nave Y wWeut Dc ke 1G Poy Scouts
cod Went on with [ey Pe.
 

 

Case 20-10343-LSS Doc 4841 Filed 05/24/21 Page 3of4

2)

What huts be deop agit

4 & hove G son, tind Ke
og rods /tna? in tends
_ eM parent's as wel (,

renee, and oe

ek eee ee te Sle \—

ar al WG SA YO calise het

Tap pen md and T fee}

(ile WL 0 VW LUV

pers “p a cls! (ue + clow!7

tryst Tre world, 1 alent cuves

Let hnlur S \cep VV Y 42 Cous wes

nou se Hos anes “ey

Wie wat Fhe pay oe
OUV Wd \ (
fie wea Se “d eso

Rye yeu! +e ey fe y 44s

 
Case 20-10343-LSS Doc 4841 Filed 05/24/21 Page 4of4

SEATTLE WA 980
17 MAY 2021°PM 7. L

 

“JusHee Lau S-elbe Siete,
y Bsk Bankruptey Case
“p 624 Mav bep S vce 4
Peg 6 it Foo _
| \U | \Waing tory Ble 1/17 Col

ul}
0

IZ435 pAEypeendf ag] aay had AD gfdaneg|psfong poof ghpos Af el

hl
3

 
